Citation Nr: 9907782	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  97-27 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to an increased rating for residuals of a gunshot 
wound involving the left leg, Muscle Group XII, currently 
rated as 20 percent disabling.  



WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel



INTRODUCTION

The veteran served on active duty from March 1944 to January 
1946.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  A hearing was held before a hearing officer at the RO 
in June 1997, and the hearing officer's decision was entered 
in July 1997.  

Most recently, a hearing was held before the undersigned 
Member of the Board at the RO in November 1998.  

The veteran's testimony at the foregoing November 1998 
hearing raises a claim for service connection for post-
traumatic stress disorder.  Such claim is, therefore, 
referred to the RO for adjudication.


FINDING OF FACT

Current manifestations of the veteran's service-connected 
residuals of a gunshot wound involving the left leg, Muscle 
Group XII, include the present use of a cane as an aid in 
mobility and a 3/4 inch atrophy of the left calf on comparison 
with the right, productive, collectively, of severe overall 
disability.  


CONCLUSION OF LAW

The criteria for a 30 percent rating for residuals of a 
gunshot wound involving the left leg, Muscle Group XII, have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, Diagnostic Code 5312 (1996); 62 Fed. Reg. 30,235-240 
(June 3, 1997).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
Board finds that this claim is plausible.  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1998).

Service connection is in effect for residuals, gunshot wound, 
left leg with fracture of tibia, deformity and ankylosis of 
second toe and injury to Muscle Group XII, for which the RO 
has assigned a 20 percent rating under the provisions of 
Diagnostic Code 5312 of the Rating Schedule.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1998), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of the 
disability at issue on appeal.  The Board has found nothing 
in the historical record which would lead it to conclude that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of the remote clinical histories and 
findings pertaining to such disability.

Pursuant to Diagnostic Code 5312, through July 2, 1997, a 20 
percent rating was warranted for "moderately severe" 
overall disability involving Muscle Group XII; if such 
disability was "severe", a 30 percent rating was warranted.  
Effective July 3, 1997, a 20 percent rating is warranted for 
"moderately severe" overall disability involving Muscle 
Group XII, to include, however, the addition of the 
"extensor digitorum longus" and "extensor hallucis 
longus"; if such disability is "severe", a 30 percent 
rating is warranted.  See 62 Fed. Reg. 30,235-240 (June 3, 
1997).  

Service medical records reflect that, in January 1945, the 
veteran sustained a penetrating shell fragment wound to the 
left leg.  Following the immediate debridement of the wound, 
the veteran was hospitalized.  Pertinent X-ray examination 
revealed a fracture involving the middle half of the shaft of 
the left tibia.  A walking cast was applied in February 1945 
and removed in March 1945, subsequent to which the veteran 
began physical therapy.  When examined for service separation 
purposes in January 1946, the report of which reflects 
notation of the veteran's penetrating wound involving the 
left leg, the veteran was also noted to have a scar on his 
left lower leg.  

Subsequent to service, based on the veteran's service medical 
records and apparently without benefit of pertinent VA 
examination, service connection was awarded for penetrating 
wound, Muscle Group XII, left lower leg, in a rating decision 
entered in May 1946, at which time a 10 percent rating was 
assigned in accordance with the provisions of Diagnostic Code 
3174.

When examined by VA in November 1946, the veteran complained 
of standing-related aching involving the left leg as well as 
stiffness in the second left toe.  Physical examination 
revealed ankylosis of the proximal interphalangeal joint, 
left second toe.  The overall examination diagnoses 
implicated residuals of shrapnel wound of the left leg with 
fracture of tibia and deformity of left second toe.  Based on 
the foregoing, the veteran's pertinent service-connected 
disability was restated, in a rating decision entered in 
December 1946, as scar, gunshot wound, left leg, healed 
fracture left tibia; deformity and ankylosis left second toe; 
moderately severe injury, Muscle Group XII.  A 20 percent 
rating, which has been in effect continuously thereafter, was 
assigned pursuant to Diagnostic Code 5312.

The veteran asserts that, owing to disablement involving the 
musculature of Muscle Group XII and, in particular, his left 
second toe, he experiences what he states is a "stinging and 
burning" sensation in his left foot, as a result of which he 
is unable to walk a distance greater than one-half block.  In 
this regard, when he was examined by VA in March 1997, at 
which time it was noted that the veteran was using a cane 
"to get around", physical examination revealed tenderness 
to pain and palpation involving the left leg.  He was also 
noted to have "hammering" involving toes to include the 
left second.  Most recently, when examined by VA in December 
1997, the veteran was noted to have "a 3/4 inch atrophy of his 
left calf" on comparison with the right, though the 
musculature itself retained "excellent strength".  
Pertinent     X-ray examination revealed "mild" arthritis 
in the left foot.  The examination diagnosis implicated 
residual disablement, shell fragment wound of the left leg 
with involvement of Muscle Group XII.

In considering the veteran's above-captioned increased rating 
claim, the Board has no reason to dispute his assertion 
relative to experiencing a 'stinging and burning' sensation 
in his left foot.  In this regard, the Board is cognizant of 
several reports pertaining to recent outpatient treatment 
rendered the veteran, to include a report dated in December 
1996 which specifically reflects such complaint (i.e., 
"burning sensation").  Further, the veteran at that time, 
consistent with his testimony at his November 1998 hearing, 
indicated that he was unable to wear support stockings for 
pain amelioration purposes.  The Board additionally observes 
that a key finding obtaining in conjunction with the 
veteran's examination by VA in December 1997, specifically, 
that he was noted to have 'a 3/4 inch atrophy of his left calf' 
on comparison with the right, is singularly indicative of 
significant worsening in the veteran's pertinent disability 
over a fairly brief duration, inasmuch as no discrepancy was 
detected on "[t]issue loss comparison" involving each calf 
when the veteran was examined by VA in September 1994.  
Finally, the Board notes that 'hammering' involving the 
veteran's left second toe (the same toe as was found to be 
locked in ankylosis many years earlier, when the veteran was 
examined by VA in November 1946) was apparently initially 
shown on the occasion of his recent examination by VA in 
March 1997.  Given the foregoing, then, the Board is of the 
view that overall gunshot wound residual impairment referable 
to the veteran's left leg is now of the requisite 'severe' 
disability necessary for a 30 percent rating under Diagnostic 
Code 5312, as promulgated prior to July 3, 1997, as well as 
thereafter.  An increased rating to such extent (i.e., 30 
percent) is, therefore, granted.  In further considering 
whether the veteran is entitled to a yet higher disability 
rating (i.e., in excess of 30 percent), the Board would point 
out that, although 30 percent is the maximum schedular 
evaluation allowable under Diagnostic Code 5312, a higher 
rating might still be assigned on an extraschedular basis in 
accordance with the provisions of 38 C.F.R. § 3.321 (1998).  
However, the Board is of the view that, inasmuch as the 
veteran has apparently not worked for many years, the 
provisions of 38 C.F.R. § 3.321 provide no basis to assign a 
pertinent disability evaluation in excess of 30 percent.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, Diagnostic Code 
5312 (1996); 62 Fed. Reg. 30,235-240 (June 3, 1997).  


ORDER

An increased rating for residuals of a gunshot wound 
involving the left leg, Muscle Group XII, is granted, to the 
extent indicated, subject to the controlling regulations 
governing the payment of monetary benefits.  


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 
- 6 -


- 1 -


